Citation Nr: 1821143	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-34 379A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 20 percent for service-connected left elbow fracture residuals.

3.  Entitlement to a compensable rating for service-connected left fibula fracture residuals.

4.  Entitlement to a compensable rating for service-connected left knee scar.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1974 to August 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of a Department of Veteran Affairs (VA) Regional Office (RO).  In August 2016, a Central Office hearing was held before the undersigned; a transcript of the hearing is associated with the record.

The Board finds that the evidence has reasonably raised the matter of whether the Veteran's service-connected disabilities render him unemployable during the course of the instant increased rating appeals.  Thus, the matter of TDIU is part and parcel of those claims pursuant to Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran has not been afforded a VA examination in conjunction with his appeal seeking service connection for a back disability.  At his August 2016 hearing, he testified that his back disability may be related to injuries he sustained (but were not documented) during a motor vehicle accident in service.  A review of his service treatment records (STRs) shows he was in a motor vehicle accident in March 1975.  His wife also testified that he injured his back while working as a parachute rigger in service and that he had suffered from back problems for more or less their entire relationship of over thirty years.  Their testimony is certainly competent evidence pertaining to a potential in-service event and a long history of continuous back pathology postservice.  Thus, the low threshold for determining when a VA examination is needed has been met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

At the August 2016 hearing, the Veteran also testified that he was moving when he failed to appear for his previously scheduled VA examinations in conjunction with his increased rating and TDIU claims.  Therefore, current examinations are needed to determine the current severity of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all updated records of VA or adequately identified private evaluations or treatment the Veteran has received for the disabilities remaining on appeal.

2. Then, arrange for the Veteran to be examined by an orthopedist to determine the nature and likely cause of his low back disability.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following: 

a. Please identify, by diagnosis, each low back disability entity found.

b. For each low back disability diagnosed, please opine as to whether it is AT LEAST AS LIKELY AS NOT (A 50 PERCENT PROBABILITY OR GREATER) that such disability is related to the Veteran's military service, to include as a result of the documented motor vehicle accident or reported injuries therein.  For purposes of this examination, the examiner should consider the Veteran's and his wife's reports at face value.  The examiner should also consider and discuss the significance of the Veteran's reported history of continuous back symptoms for over thirty years.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

3. Then, arrange for the Veteran to be examined by an orthopedist to determine the current severity of his left elbow and left fibula fracture residuals.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe the pathology, symptoms (frequency and severity), and associated impairment of function in sufficient detail to allow for application of the pertinent rating criteria.  Range of motion studies must be completed, and must include active and passive motion with weight-bearing and non-weight-bearing and, if possible, range of motion measurements of the opposite, undamaged joint.  The examiner should also note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.  The examiner should also comment on the expected impact of the Veteran's left elbow and fibula fracture residuals on his ability to work, to include (but not limited to) discussing the types of work that would remain feasible despite such disabilities and those that would be precluded.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

4. Then, arrange for the Veteran to be examined by a dermatologist to determine the current severity of his left knee scar.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all symptoms, pathology, and functional impairment associated with the left knee scar to allow for application of the pertinent rating criteria.  The examiner should also comment on the expected impact the left knee scar would have on the Veteran's ability to work, to include (but not limited to) discussing those types of work that would remain feasible despite the scar and those that would be precluded.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested).

5. The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).

